Exhibit 10.57.2

LETTER WAIVER EXTENSION

Dated as of October 5, 2006

To the banks and other financial institutions
or entities (collectively, the “Purchasers”)
party to the Purchase Agreement
referred to below and to Deutsche Bank AG,
New York Branch, as administrative agent (the
“Administrative Agent”) for the Purchasers

Ladies and Gentlemen:

We refer to the Revolving Trade Receivables Purchase Agreement, dated as of
September 23, 2005, among Sanmina-SCI Magyarorszag Elektronikai Gyarto Kft and
Sanmina-SCI Systems de Mexico, S.A. de C.V., as originators, Sanmina-SCI
Corporation (“Sanmina-SCI”) and Sanmina-SCI UK Ltd., as servicers, the
Purchasers from time to time party thereto and the Administrative Agent, as
amended and restated by the Amended and Restated Revolving Trade Receivables
Purchase Agreement, dated as of September 26, 2006, among Sanmina-SCI
Magyarorszag Elektronikai Gyarto Kft and Sanmina-SCI Systems de Mexico, S.A. de
C.V., as originators, Sanmina-SCI and Sanmina- SCI UK Ltd., as servicers, the
Purchasers from time to time party thereto, and the Administrative Agent (as so
amended, the “Purchase Agreement”). Capitalized terms not otherwise defined in
this Letter Waiver Extension have the same meanings as specified in the Purchase
Agreement.

We refer to the Letter Waiver dated as of August 10, 2006, as amended on
September 26, 2006, among the Originators, the Servicers, the Required
Purchasers and the Administrative Agent (as amended, the “Letter Waiver”) which
provided for a limited waiver with respect to compliance by us with certain
provisions of the Purchase Agreement solely for the purposes more fully
described in the Letter Waiver. This limited waiver was granted through October
10, 2006.

We hereby request that you extend the limited waiver granted to us under the
Letter Waiver for a further period by amending the definition of “Waiver
Termination Date”. The parties hereto agree that the definition of “Waiver
Termination Date” set forth in the Letter Waiver is amended by deleting the date
“October 10, 2006” therein and substituting for such date the date “December 11,
2006”.

This Letter Waiver Extension, the amendment of the Letter Waiver and the waivers
requested herein shall become effective as of the date first above written when,
and only when, the Administrative Agent shall have received counterparts of this
Letter Waiver Extension executed by us, the Administrative Agent and the
Required Purchasers. This Letter Waiver Extension is subject to the provisions
of Section 9.1 of the Purchase Agreement.

The Purchase Agreement and each of the other Transaction Documents, except to
the extent of the waiver specifically provided above, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. The execution, delivery and


--------------------------------------------------------------------------------




effectiveness of this Letter Waiver Extension shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any
Purchaser or any Agent under any of the Transaction Documents, nor constitute a
waiver of any provision of any of the Transaction Documents.

If you agree to the terms and provisions of this Letter Waiver Extension, please
evidence such agreement by executing and returning four counterparts of this
Letter Waiver Extension to Kathleen D. Rothman at Wilson Sonsini Goodrich &
Rosati, P.C., 650 Page Mill Road, Palo Alto, CA 94304, Facsimile: (650)
493-6811, Telephone (650) 320-4629 by no later than 5:00 P.M. (New York City
time) on October 5, 2006.

This Letter Waiver Extension may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Waiver Extension by telecopier shall be effective
as delivery of a manually executed counterpart of this Letter Waiver Extension.

This Letter Waiver Extension shall be governed by, and construed in accordance
with, the laws of the State of New York.

[BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------




 

SANMINA-SCI

 

Magyarország Kft.

 

8000 SZÈKESFEHÈRVÁR

 

Aszalvölgyi u. 5.

 

Adòszám: 12235230-2-11

 

Very truly yours,

 

 

 

SANMINA-SCI MAGYARORSZAG

 

ELEKTRONIKAI GYARTO KFT

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

SANMINA-SCI SYSTEMS DE MEXICO, S.A. DE
C.V

 

 

 

 

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

Title: Chairman

 

 

 

 

 

 

 

 

 

 

SANMINA-SCI CORPORATION

 

 

 

 

 

 

 

 

 

By

/s/ Walter Boileau

 

 

 

Title: VP and Treasurer

 

 

 

 

 

 

 

 

 

 

SANMINA-SCI UK LTD.

 

 

 

 

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

Title: Director

 

 

Agreed as of the date first above written:

Deutsche Bank AG, New York Branch,
as Administrative Agent and as Purchaser

By

 

 

 

Title:

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 


--------------------------------------------------------------------------------